                                                                                                                             Case 5:20-cv-05799-LHK Document 184-1 Filed 09/20/20 Page 1 of 1


Production::Begin Bates   Production::End Bates   Production::Begin Attachment   Production::End   Email From                  Email To                                            Email CC                           Date              Author                    File Name                  Privilege Description                          Redaction          Privilege Objection/Response                                                      Judicial Determination
                                                                                 Attachment
Doc 475                   Doc 475                                                                                                                                                                                            5/28/2020 Ron Jarmin                                            Draft document containing pre‐decisional       Withheld in full   Objection: lack of required details regarding the information for which         Privilege Sustained
                                                                                                                                                                                                                                                                                             deliberations a draft report on proposed                          privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                                             Department action/decision/policy

DOC_0000476               DOC_0000476             DOC_0000476                    DOC_0000476                                                                                                                          5/28/2020 13:39   Paul Krutsch              Decision Criteria for      Document containing pre‐decisional             Withheld in full   Objection: lack of required details regarding the information for which         Privilege Overruled
                                                                                                                                                                                                                                        (CENSUS/DCMD FED)         Reopening ACOs.pdf         deliberations internal briefing materials on                      privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                                             proposed Department
                                                                                                                                                                                                                                                                                             action/decision/policy.

DOC_0000477               DOC_0000477             DOC_0000477                    DOC_0000477                                                                                                                          5/28/2020 13:40   Meghan Lee Philbin        State_Reopening_Suppo Document containing pre‐decisional                  Withheld in full   Objection: lack of required details regarding the information for which         Privilege Overruled
                                                                                                                                                                                                                                        (CENSUS/CTO CTR)          rting Data Al AK_01 MAY deliberations internal briefing materials on                         privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                  2020v3.pdf              proposed Department
                                                                                                                                                                                                                                                                                          action/decision/policy.

DOC_0000478               DOC_0000478             DOC_0000478                    DOC_0000478                                                                                                                          5/28/2020 14:18   Ron Jarmin                External Review of     Draft document containing pre‐decisional           Withheld in full   Objection: lack of required details regarding the information for which         Privilege Sustained
                                                                                                                                                                                                                                                                  COVID response v2.docx deliberations draft correspondence                                    privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                                         communicating proposed Department
                                                                                                                                                                                                                                                                                         action/decision/policy.

DOC_0000479               DOC_0000479             DOC_0000479                    DOC_0000479                                                                                                                          5/28/2020 15:00   Dora B Durante            2020 Census SBE Options Document containing pre‐decisional                Withheld in full   Objection: lack of required details regarding the information for which         Privilege Sustained
                                                                                                                                                                                                                                        (CENSUS/DCMD FED)         051920 (Late July or Late deliberations proposed Department                                  privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                  September only).docx      action/decision/policy.


DOC_0000480               DOC_0000480             DOC_0000480                    DOC_0000480                                                                                       Memmott‐Kern,Kendra (Federal)      5/28/2020 22:17   johns225                  2. DRAFT DOC Exec          Document containing pre‐decisional             Withheld in full   Objection: lack of required details regarding the information for which         Privilege Overruled
                                                                                                                                                                                   [KMemmott‐ Kern@doc.gov]                                                       Report Slides for June 1   deliberations a draft report on proposed                          privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                  2020 ver 1.pdf             Department action/decision/policy.

DOC_0000481               DOC_0000481             DOC_0000481                    DOC_0000481                                                                                                                          5/29/2020 12:44   johns225                  1. DRAFT Phased Restart Document containing pre‐decisional                Withheld in full   Objection: lack of required details regarding the information for which         Privilege Overruled
                                                                                                                                                                                                                                                                  DOC Exec Report Slides deliberations a draft report on proposed                              privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                  for June 1 2020 ver 2.pdf Department action/decision/policy.


                                                                                                                               Rafiekian, Christine                                                                                                               OMB feedback is            Email communication containing pre‐                               Objection: lack of required details regarding the information for which         Privilege Sustained
                                                                                                                               [Christine.Rafiekian@trade.gov]; Brooke, Beatrice                                                                                  addressed and DOC          decisional deliberations internal                                 privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                   Knight, Harry (Federal)     E. (Federal) [BBrooke1@doc.gov]; Risko, Daniel                                                                                     FINAL APG Q1/Q2            deliberations among Department personnel,
DOC_0000544               DOC_0000545             DOC_0000544                    DOC_0000545                                                                                                                          6/5/2020 19:52    Knight, Harry (Federal)                                                                        Redacted
                                                                                                   [HKnight@doc.gov]           (Federal) [DRisko@doc.gov]                                                                                                         Updates submitted...       including counsel, on proposed Department
                                                                                                                                                                                                                                                                                             action/decision/policy.

                                                                                                                                                                                   Risko, Daniel (Federal)                                                                                                                                                     Objection: the DP privilege does not extend to factual materials, which must Privilege Sustained
                                                                                                   Benjamin J Page                                                                 [DRisko@doc.gov]; Walsh, Michael                                                                                                                                            be segregated and released.
                                                                                                                                                                                   (Federal) [MWalsh@doc.gov]                                                                                Email communication containing pre‐
                                                                                                   (CENSUS/CFO FED)                                                                                                                     Benjamin J Page
DOC_0000812               DOC_0000813             DOC_0000812                    DOC_0000813                                   Olson, Timothy P [timothy.p.olson@census.gov]                                          7/18/2020 16:44                             Re: OMB Supp Request       decisional deliberations proposed              Redacted
                                                                                                   [benjamin.j.page@census.gov                                                                                                          (CENSUS/CFO FED)
                                                                                                                                                                                                                                                                                             Department action/decision/policy.
                                                                                                                                                                                                                                                                                                                                                               Objection: lack of required details regarding the information for which
                                                                                                   ]                                                                                                                                                                                                                                                           privilege is claimed and the information’s pre-decisional, deliberative nature.




                                                                                                                                                                                                                               1 of 1
